Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 2, 4-21, 23, 24, 27-29, 43, 45, 49, 51 -53, 56, 62, 67 and 73 are pending in the present application. The instant claims are rejected as indicated below.

Double Patenting
Applicant is advised that should claim 4 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01 (m).
As noted in paragraph #4 of the previous Office Action, the inclusion of the structure of abiraterone in instant claim 5 does not change the scope of the “pharmaceutical formulation of claim 1, wherein the abiraterone comprises at least 99% abiraterone” as recited by instant claim 4.
Claim Rejections - 35 USC § 112
The rejection of claim 73 under 35 USC 112, second paragraph is maintained.
Applicant argues although not all cancers are androgen sensitive, the phrase “androgen sensitive cancer” is clear.  Applicant's argument was considered but not persuasive for the following reasons.
35 U.S.C. 112 (pre-AIA ), second paragraph states: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
As noted by applicant by applicant and would be known to the ordinary artisan in the field of oncology, not all cancers are androgen sensitive.  The issue is not the meaning of the phrase, which would be understood by the ordinary artisan, but which of the hundreds of known cancer(s) would be encompassed by the phrase, apart from breast and prostate cancers, as disclosed by the present specification.

Claim 73 was also rejected as reciting a broad limitation, “androgen sensitive cancer”, together with a narrow limitation, “prostate cancer, breast cancer, salivary cancer”, that falls within the broad limitation in the same claim.  See paragraph #7 of the previous Office Action.
As noted in the previous Office Action, the claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For these reasons, the rejection of claim 73 under 35 USC 112, second 


Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 4-21, 23, 24, 27-29, 43, 45, 49, 51 -53, 56, 62, 67 and 73 over 35 U.S.C. 103 as being unpatentable over Kocherlakota et al. (WO 2017/037647) in view of Casebier et al. (US 2016/0002283); Brough et al. (US 2009/0053315) and Dixon et al. (US 9,040,080) is maintained.
Kocherlakota et al. discloses a pharmaceutical formulation
abiraterone (pg. 3, para 1; oral pharmaceutical formulations of Abiraterone); and a cyclic oligomer excipient (pg. 3, para 3: cyclodextrins and other pharmaceutically acceptable excipients);
wherein the abiraterone comprises at least 99% abiraterone ester (pg. 8, para 2; Example 3: Abiraterone acetate);
wherein the abiraterone ester comprises abiraterone acetate, having the structural formula Il (pg. 8, para 2: Example 3: Abiraterone acetate; pg. 1, para 2);
wherein the abiraterone and cyclic oligomer are present in a molar ratio of 1:0.25 to 1:25 (pg. 8, para 2: Example 3: Abiraterone acetate 100 mg - Sulfobutyl ether β cyclodextrin 2000 mg);
wherein the abiraterone and cyclic oligomer are present in a molar ratio of at least 1:2 (pg. 8, para 2: Example 3: Abiraterone acetate 100 mg - Sulfobutyl ether β cyclodextrin 2000 mg);
wherein the cyclic oligomer excipient comprises a cyclic oligosaccharide or cyclic oligosaccharide derivative (pg. 8, para 2: Example 3; Sulfobutyl ether β 

wherein the cyclodextrin derivative comprises a hydroxy propyl β cyclodextrin (pg. 8, para 2: Example 3: Hydroxy propyl β cyclodextrin).
The reference also teaches abiraterone acetate in combination with prednisone for treatment of prostate cancer (see page 1, para 2). 

The instant claims differ from the reference by reciting
wherein the abiraterone comprises amorphous abiraterone as recited by instant claim 1;
wherein the abiraterone comprises at least 99% abiraterone as recited by instant claims 4 and 5;
wherein the abiraterone comprises at least 99% abiraterone salt or abiraterone solvate or abiraterone hydrate as recited by instant claims 6, 9 and 10;
various amount of amorphous abiraterone or cyclic oligomer as recited by instant claims 11-16, 19, 20 and 27-28;
the sodium salt of sulfo-butyl ether β cyclodextrin as recited by instant claim 24;
additional excipient or a glucocorticoid replacement API as recited by instant claims 29 and 43;
pharmaceutical formulation formulated as tablet and/or containing additional excipients as recited by instant claims 45, 49 and 51-53;
compounding crystalline abiraterone and said excipient in a thermokinetic mixer at a temperature less than or equal to 200°C for less than 300 seconds to form an amorphous solid dispersion of abiraterone and cyclic oligomer excipient as 

a method comprising melt processing crystalline abiraterone and said excipient to form an amorphous solid dispersion of abiraterone and the cyclic oligomer excipient in which the abiraterone is not substantially thermally degraded as recited by instant claim 62; and
a method comprising dissolving crystalline abiraterone and a cyclic oligomer excipient in a common organic solvent to form a dissolved mixture and spray drying the dissolved mixture to form an amorphous solid dispersion of abiraterone and cyclic oligomer excipient as recited by instant claim 67. 

However,
it would have been obvious to one with skill in the art to prepare the disclosed formulation in various physical formulations (crystalline/amorphous as recited by instant claims 2, 3 and 11-16) in order to optimize bioavailability of the resulting pharmaceutical active agent;
Kocherlakota et al. discloses Abiraterone acetate (pg. 8, para 2: Example 3: Abiraterone acetate) and wherein Abiraterone acetate is converted to Abiraterone In vivo (pg. 1, para 1). Therefore, it would have been obvious to one with skill in the art to utilize the disclosed formulation wherein the active agent is in the form that it is utilized in vivo, i.e., abiraterone, as recited by instant claims 4 and 5;
Kocherlakota et al. discloses “abiraterone’” refers to salts, solvates, hydrates, polymorphs and prodrugs thereof of abiraterone (pg. 3, para 7: in the context of 
Kocherlakota et al. discloses the daily dose of Abiraterone is less than 1000mg (pg. 3, para 2; page 4, para 2). Therefore, it would have been obvious to one with skill in the art to optimize the disclosed formulation wherein the bioavailability of the resulting composition is similar to the disclosed daily dose as recited by instant claims 11 -16 or to prepare the disclosed formulation utilizing various weight percentages of the disclosed active agent in order to deliver a desired dosage based on a patients needs as recited by instant claims 19, 20 and 27-28;
Kocherlakota et al. does not disclose the sodium salt of sulfa-butyl ether β cyclodextrin. However, it would have been obvious to one with skill in the art to utilize the disclosed formulation utilizing various pharmaceutically acceptable salts of the disclosed secondary agents in order to prepare the disclosed composition comprising a desired pharmaceutically acceptable salt, such as sodium. Absence a showing of criticality, utilizing the sodium salt of the cyclodextrin as taught by the reference is rendered prima facie obvious (see instant claim 24);
Kocherlakota et al. teaches and exemplifies the use of multiple excipients (see pg. 3, para 1; pg. 4, para 4: other pharmaceutically acceptable excipients) as 

Kocherlakota et al. discloses abiraterone is commonly combined with prednisone (pg. 1, para 5 - pg. 2, para 1: in combination with a therapeutically effective amount of prednisone). Therefore, it would have been obvious to one with skill in the art to utilize the disclosed formulation further comprising prednisone, as recited by instant claim 43, for treating prostate cancer as taught by the reference;
Kocherlakota et al. discloses various oral formulations such as tablets, dispersible tablets, etc. (pg. 4, para 1) as recited by instant claims 45, 49 and 51-53.  The reference also teaches various binders including hydroxypropyl methyl cellulose (para bridging pg. 5 and pg. 6) and Casebier et al. discloses pharmaceutical formulations (abstract) comprising abiraterone (para [0033]: abiraterone) and hydroxypropyl methyl cellulose acetate succinate (para [0006]: hydroxypropyl methyl cellulose acetate succinate). The preparation of various oral formulation utilizing Known excipients would have been within the level of skill of the ordinary artisan. Absence a showing of criticality, utilizing said excipients is considered prima facie obvious; and
Kocherlakota et al. discloses a method of forming a pharmaceutical formulation (pg. 8, para 2), the method comprising abiraterone (pg. 8, para 1: Example 3: Abiraterone acetate) and a cyclic oligomer excipient (pg. 8, para 1: Example 3: cyclodextrin) and various pharmaceutical formulation dosage forms (pg. 4, para 1), but does not disclose (i) compounding crystalline abiraterone and said excipient in a thermokinetic mixer at a temperature less than or equal to 200°C 

However,
Brough discloses methods of compounding (abstract) a crystalline pharmaceutical agent (para [0017]: API is crystalline) and excipients comprising compounding in thermokinetic mixer (para [0009]) to form an amorphous solid dispersion (para [0023]: amorphous composite) for less than 300 seconds (para [0018]: 5 to 1000 seconds) wherein the temperature is below the thermal sensitivity threshold of the pharmaceutical agent and excipient (para [0011]) to prepare various pharmaceutical formulation dosage forms (para [0063]); and
Dixon discloses methods of melt processing an active agent, which may be crystalline (col 3, In 65) and a polymer (excipient) (abstract) in which the active agent is not substantially thermally degraded (col 4, in 10-13: active agent degradation may be reduced or non-existent).
It would have been obvious to one with skill in the art to prepare the pharmaceutical formulation disclosed by Kocherlakota et al. utilizing various methods of dosage formulation utilized for active pharmaceutical agents, as disclosed by Brough or Dixon, in order to prepare a formulation with improved bioavailability;



Response to Arguments
Applicant argues in the Williams declaration and/or remarks filed 08/13/2021 that
the “647 application does not teach the formation of an amorphous solid dispersion of abiraterone acetate (AA), specifically stating that the spray drying example (Example 3) would not result in an amorphous product because abiraterone acetate simply cannot be dissolved in the described aqueous solution to be spray dried;
Although a comprehensive list of the various pharmaceutically acceptable derivatives of AA and their corresponding solubilities does not exist, one can look to the reported solubility values of solubility enhanced derivatives of AA to 
Furthermore, although highly doubtful that even the neat amorphous form of AA would have sufficient transient solubility to fully dissolve within the spray drying feed solution of Example 3 of the “647 application, if one were to even attempt this approach the expected outcome would be that the amorphous form of AA would recrystallize on contact with the aqueous solution. AA has been reported as a class II glass former per the classification system proposed by Baird et al., which indicates that amorphous AA has a strong tendency to recrystallize”. Therefore, even if the starting AA was amorphous in Example 3 of the ‘647 application, it would be expected to recrystallize upon introduction to the aqueous solvent; and
The dissolution test described in Example 3 of the “647 application is inappropriate because one cannot test dissolution of a hydrophobic drug in pure water as it will not adequately wet to allow dissolution of the drug particles to occur. The experimental control is invalid, and thus comparisons to the test formulation are also invalid; and
Spray drying requires identification of an organic solvent that is suitable for spray drying and is a common solvent for both AA and the cyclodextrin, which is able to dissolve both solutes at adequate concentrations. Even if this were accomplished, it does not guarantee that an amorphous solid dispersion can be generated. 
Applicant’s argument was considered but not persuasive for the following reasons.
Applicant seems to be arguing that ‘647 does not teach a composition comprising amorphous abiraterone based on the composition obtained by Example 3 of the cited reference.  
However, 
According to applicant, abiraterone acetate cannot be dissolved in the aqueous solution of Example 3 of ‘647 as taught by the reference.  Applicant does not provide any factual evidence on record to support said argument and
according to the present specification, spraying drying a combination comprising abiraterone and a cyclic oligomer excipient results in the formation of an amorphous solid dispersion of abiraterone and cyclic oligomer excipient:

    PNG
    media_image1.png
    115
    645
    media_image1.png
    Greyscale
 (see paragraph bridging pages 8-9).
In short, applicant argues, in both the remarks and declaration filed 08/13/2021, that the composition of ‘647 does not contain amorphous abiraterone but does not 

Applicant also argues the dissolution test described in Example 3 of the “647 application is inappropriate because one cannot test dissolution of a hydrophobic drug in pure water as it will not adequately wet to allow dissolution of the drug particles to occur. The experimental control is invalid, and thus comparisons to the test formulation are also invalid; and that spray drying requires identification of an organic solvent that is suitable for spray drying and is a common solvent for both AA and the cyclodextrin, which is able to dissolve both solutes at adequate concentrations. Even if this were accomplished, it does not guarantee that an amorphous solid dispersion can be generated. 
The reference compares the dissolution of the prior art formulation (comprising abiraterone acetate and cyclodextrin) and abiraterone acetate in water.  The examiner fails to see how the control is invalid since the issue is improving the bioavailability of formulations comprising abiraterone.  As shown in Example 3, the dissolution of abiraterone acetate in water increases significantly in the presence of cyclodextrin.

Lastly, applicant argues spray drying requires identification of an organic solvent that is suitable for spray drying and is a common solvent for both AA and the cyclodextrin, which is able to dissolve both solutes at adequate concentrations. Even if 
Spray drying requires the identification of solvent or solvent system which is able to dissolve the active ingredient.  ‘647 teaches the abiraterone acetate dissolves in a combination of cyclodextrin and water.  As known in the chemical art, water is one of the common solvents utilized in spray drying:

    PNG
    media_image2.png
    241
    674
    media_image2.png
    Greyscale
.  Applicant does not provide any factual evidence on record that the combination of water and cyclodextrin as exemplified by ‘647 does not dissolve abiraterone acetate as argued.
In summary, the art as evidenced by ‘647 teaches the combination of abiraterone acetate and a cyclodextrin to improve the bioavailability of the active agent.  As evidenced by the present specification spray drying results in composition comprising amorphous abiraterone.  
Applicant argues but does not provide factual evidence on record showing difference between the prior art composition and the claimed composition.
For these reasons, the rejection of claims 1, 2, 4-21, 23, 24, 27-29, 43, 45, 49, 51 -53, 56, 62, 67 and 73 over 35 U.S.C. 103 as being unpatentable over Kocherlakota et al. (WO 2017/037647) in view of Casebier et al. (US 2016/0002283); Brough et al. (US 2009/0053315) and Dixon et al. (US 9,040,080) is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628